United States Court of Appeals
                     For the First Circuit



Nos.   14-1528
       14-1548
       14-1906
       15-1878
       15-2277

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                           ENRICO PONZO,
 a/k/a Henry Ponzo, a/k/a Michael P. Petrillo, a/k/a Rico, a/k/a
          Joey, a/k/a Jeffrey John Shaw, a/k/a Jay Shaw,

                      Defendant, Appellee.



                          ERRATA SHEET

     The opinion for this Court issued April 7, 2017 is amended as
follows:

     On page 46, line 11, add a closing set of quotation marks
after "will ask."




                                1